Citation Nr: 0312562	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-19277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

Entitlement to service connection for a low back disorder.

Entitlement to an increase in a 10 percent rating for 
alopecia areata.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran served on active duty from November 1989 to 
November 1994.

This case comes to the Board of Veterans' Appeals (Board) 
partly from an April 1999 RO decision which denied service 
connection for a low back disability.  In statements in 
December 1999, the veteran and her representative requested 
an RO hearing as well as a Board videoconference hearing.  
The RO hearing was held in March 2000.  A Board 
videoconference hearing was never scheduled.

The veteran also appeals a March 2001 RO decision which 
denied an increase in a 10 percent rating for alopecia 
areata.  In her substantive appeal of this issue, the veteran 
requested an RO hearing.  An RO hearing was held in April 
2002, but there was no transcript of the hearing due to a 
problem with the recording equipment.  The veteran was 
thereafter given the option of having another RO hearing but 
elected not to have one.

As there is an outstanding request for a Board 
videoconference hearing, the case must be returned to the RO 
to schedule such a hearing.  Accordingly, the case is 
remanded for the following action:

The RO should schedule the veteran for a 
Board videoconference hearing.  After 
necessary action is taken on this hearing 
request, the RO should return the case to 
the Board.

	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




